Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Keaty on June 8, 2022.

Please amend claims filed on December 16, 2019 as follows:
1. (Currently Amended) A raised pavement markers removal vehicle system for installation on a vehicle having a forward-rearward orientation, for removal of raised pavement markers from a roadway, the raised pavement markers removal vehicle system comprising: 
(i) a sweeper-hopper unit having a debris hopper adapted to hold removal debris, a sweep-under broom adapted to sweep removal debris from alongside vehicle to underneath vehicle, a debris-collection broom adapted to sweep removal debris from underneath vehicle into said debris hopper, and a debris unloader adapted to empty removal debris from said debris hopper;
 (ii) a warning board mounted at a rear of said sweeper-hopper unit, adapted to provide a visual warning to other users of the roadway;
 (iii) a grinder unit mounted alongside a forward portion of the vehicle, having a rotary grinder adapted to grinding away raised pavement markers, replaceable skids adapted to provide sliding contact with the roadway, a debris guide shield adapted to prevent debris from exiting at a dangerous velocity and to guide debris into a controlled location, and grinder-positioning markings adapted to provide a representation of a lateral position of said rotary grinder; 
(iv) an alignment adjuster mounted between the vehicle and said grinder unit, adapted to adjust the lateral position of said rotary grinder in real time during operation; 
(v) a sensing unit mounted near said grinder unit, adapted to sense a lateral position of said grinder unit and to sense a lateral position of upcoming raised pavement markers to be removed, in real time during use; and 
(vi) a controller adapted to receive and analyze lateral-position information from said sensing unit and to send appropriate commands to said alignment adjuster to move said grinder unit into the lateral position of upcoming raised pavement markers to be removed, in real time during use.
2. 	The raised pavement markers removal vehicle system of claim 1, where said sensing unit further comprises a dual camera unit having a front camera adapted to sense the lateral position of upcoming raised pavement markers, a down camera adapted to sense the lateral position of said grinder unit, and at least one light adapted to provide illumination for said front camera and said down camera.
3. (Currently Amended)  The raised pavement markers removal vehicle system of claim 1, where said sensing unit further comprises a cameras-plus-active unit having a front camera adapted to sense the lateral position of upcoming raised pavement markers, a down camera adapted to sense the lateral position of said grinder unit, at least one light adapted to provide illumination for said front camera and said down camera, an active-signal emitter adapted to emit a signal to be reflected by upcoming raised pavement markers, and a first active-signal receiver and second active-signal receiver adapted to receive reflected signals and to determine the lateral position and distance of upcoming raised pavement markers by analysis of differential reflection times.
4. (Currently Amended) The raised pavement markers removal vehicle system of claim 1, where said sensing unit further comprises a cameras-plus-active unit having a front camera adapted to sense the lateral position of upcoming raised pavement markers, a down camera adapted to sense the lateral position of said grinder unit, at least one light adapted to provide illumination for said front camera and said down camera, an active-signal emitter adapted to emit an ultrasound signal to be reflected by upcoming raised pavement markers, and a first active-signal receiver and second active-signal receiver adapted to receive reflected ultrasound signals and to determine the lateral position and distance of upcoming raised pavement markers by analysis of differential reflection characteristics.
5. (Currently Amended)  The raised pavement markers removal vehicle system of claim 1, where said sensing unit further comprises a cameras-plus-active unit having a front camera adapted to sense the lateral position of upcoming raised pavement markers, a down camera adapted to sense the lateral position of said grinder unit, at least one light adapted to provide illumination for said front camera and said down camera, an active-signal emitter adapted to emit a laser signal to be reflected by upcoming raised pavement markers, and a first active-signal receiver and second active-signal receiver adapted to receive reflected laser signals and to determine the lateral position and distance of upcoming raised pavement markers by analysis of differential reflection characteristics.
6. (Currently Amended)  The raised pavement markers removal vehicle system of claim 1, where said sensing unit further comprises a cameras-plus-active unit having a front camera adapted to sense the lateral position of upcoming raised pavement markers, a down camera adapted to sense the lateral position of said grinder unit, at least one light adapted to provide illumination for said front camera and said down camera, an active-signal emitter adapted to emit a lightwave signal to be reflected by upcoming raised pavement markers, and a first active-signal receiver and second active-signal receiver adapted to receive reflected lightwave signals and to determine the lateral position and distance of upcoming raised pavement markers by analysis of differential reflection characteristics.
7. (Currently Amended)  The raised pavement markers removal vehicle system of claim 1, where said sensing unit further comprises a cameras-plus-active unit having a front camera adapted to sense the lateral position of upcoming raised pavement markers, a down camera adapted to sense the lateral position of said grinder unit, at least one light adapted to provide illumination for said front camera and said down camera, an active-signal emitter adapted to emit a radio signal to be reflected by upcoming raised pavement markers, and a first active-signal receiver and second active-signal receiver adapted to receive reflected radio signals and to determine the lateral position and distance of upcoming raised pavement markers by analysis of differential reflection characteristics.
8.  (Currently Amended) The raised pavement markers removal vehicle system of claim 1, where said sensing unit further comprises a cameras-plus-active unit having a front camera adapted to sense the lateral position of upcoming raised pavement markers, a down camera adapted to sense the lateral position of said grinder unit, at least one light adapted to provide illumination for said front camera and said down camera, an active-signal emitter adapted to emit a sound signal to be reflected by upcoming raised pavement markers, and a first active-signal receiver and second active-signal receiver adapted to receive reflected sound signals and to determine the lateral position and distance of upcoming raised pavement markers by analysis of differential reflection characteristics.
9.  (Currently Amended) The raised pavement markers removal vehicle system of claim 1, where said replaceable skids are made from Polytetrafluoroethylene (PTFE).
10. 	The raised pavement markers removal vehicle system of claim 1, where said controller incorporates a microcontroller.
11. (Currently Amended) A raised pavement markers removal vehicle method comprising:
 (i) providing a raised pavement markers removal vehicle system comprising: 
(a) a sweeper-hopper unit having a debris hopper adapted to hold removal debris, a sweep-under broom adapted to sweep removal debris from alongside vehicle to underneath vehicle, a debris-collection broom adapted to sweep removal debris from underneath vehicle into said debris hopper, and a debris unloader adapted to empty removal debris from said debris hopper; (b) a warning board mounted at a rear of said sweeper-hopper unit, adapted to provide a visual warning to other users of a roadway;
 (c) a grinder unit mounted alongside a forward portion of the vehicle, having a rotary grinder adapted to grinding away raised pavement markers, replaceable skids adapted to provide sliding contact with the roadway, a debris guide shield adapted to prevent debris from exiting at a dangerous velocity and to guide debris into a controlled location, and grinder-positioning markings adapted to provide a representation of a lateral position of said rotary grinder; 
(d) an alignment adjuster mounted between the vehicle and said grinder unit, adapted to adjust the lateral position of said rotary grinder in real time during operation; 
(e) a sensing unit mounted near said grinder unit, adapted to sense a lateral position of said grinder unit and to sense a lateral position of upcoming raised pavement markers to be removed, in real time during use; and 
(f) a controller adapted to receive and analyze lateral-position information from said sensing unit and to send appropriate commands to said alignment adjuster to move said grinder unit into the lateral position of upcoming raised pavement markers to be removed, in real time during use;
 (ii) operating said raised pavement markers removal vehicle along the roadway having raised pavement markers to be removed; 
(iii) locating upcoming raised pavement markers to be removed; 
(iv) adjusting the lateral position of said grinder unit; 
(v) removing raised pavement markers to be removed; and (vi) sweeping debris from removed markers into said sweeper-hopper unit for further handling.
12. The raised pavement markers removal vehicle method of claim 11, where said sensing unit further comprises a dual camera unit having a front camera adapted to sense the lateral position of upcoming raised pavement markers, a down camera adapted to sense the lateral position of said grinder unit, and at least one light adapted to provide illumination for said front camera and said down camera.
13. (Currently Amended) The raised pavement markers removal vehicle method of claim 11, where said sensing unit further comprises a cameras-plus-active unit having a front camera adapted to sense the lateral position of upcoming raised pavement markers, a down camera adapted to sense the lateral position of said grinder unit, at least one light adapted to provide illumination for said front camera and said down camera, an active-signal emitter adapted to emit a signal to be reflected by upcoming raised pavement markers, and a first active-signal receiver and second active-signal receiver adapted to receive reflected signals and to determine the lateral position and distance of upcoming raised pavement markers by analysis of differential reflection times.
14. (Currently Amended) The raised pavement markers removal vehicle method of claim 11, where said sensing unit further comprises a cameras-plus-active unit having a front camera adapted to sense the lateral position of upcoming raised pavement markers, a down camera adapted to sense the lateral position of said grinder unit, at least one light adapted to provide illumination for said front camera and said down camera, an active-signal emitter adapted to emit an ultrasound signal to be reflected by upcoming raised pavement markers, and a first active-signal receiver and second active-signal receiver adapted to receive reflected ultrasound signals and to determine the lateral position and distance of upcoming raised pavement markers by analysis of differential reflection characteristics.
15. (Currently Amended) The raised pavement markers removal vehicle method of claim 11, where said sensing unit further comprises a cameras-plus-active unit having a front camera adapted to sense the lateral position of upcoming raised pavement markers, a down camera adapted to sense the lateral position of said grinder unit, at least one light adapted to provide illumination for said front camera and said down camera, an active-signal emitter adapted to emit a laser signal to be reflected by upcoming raised pavement markers, and a first active-signal receiver and second active-signal receiver adapted to receive reflected laser signals and to determine the lateral position and distance of upcoming raised pavement markers by analysis of differential reflection characteristics.
16. (Currently Amended) The raised pavement markers removal vehicle method of claim 11, where said sensing unit further comprises a cameras-plus-active unit having a front camera adapted to sense the lateral position of upcoming raised pavement markers, a down camera adapted to sense the lateral position of said grinder unit, at least one light adapted to provide illumination for said front camera and said down camera, an active-signal emitter adapted to emit a lightwave signal to be reflected by upcoming raised pavement markers, and a first active-signal receiver and second active-signal receiver adapted to receive reflected lightwave signals and to determine the lateral position and distance of upcoming raised pavement markers by analysis of differential reflection characteristics.
17. (Currently Amended) The raised pavement markers removal vehicle method of claim 11, where said sensing unit further comprises a cameras-plus-active unit having a front camera adapted to sense the lateral position of upcoming raised pavement markers, a down camera adapted to sense the lateral position of said grinder unit, at least one light adapted to provide illumination for said front camera and said down camera, an active-signal emitter adapted to emit a radio signal to be reflected by upcoming raised pavement markers, and a first active-signal receiver and second active-signal receiver adapted to receive reflected radio signals and to determine the lateral position and distance of upcoming raised pavement markers by analysis of differential reflection characteristics.
18. (Currently Amended) The raised pavement markers removal vehicle method of claim 11, where said sensing unit further comprises a cameras-plus-active unit having a front camera adapted to sense the lateral position of upcoming raised pavement markers, a down camera adapted to sense the lateral position of said grinder unit, at least one light adapted to provide illumination for said front camera and said down camera, an active-signal emitter adapted to emit a sound signal to be reflected by upcoming raised pavement markers, and a first active-signal receiver and second active-signal receiver adapted to receive reflected sound signals and to determine the lateral position and distance of upcoming raised pavement markers by analysis of differential reflection characteristics.
19. The raised pavement markers removal vehicle method of claim 11, where said replaceable skids are made from  Polytetrafluoroethylene (PTFE).
20. The raised pavement markers removal vehicle method of claim 11, where said controller incorporates a microcontroller.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is related to a raised pavement markers removal vehicle system.
Prior arts were found for the claims as follows:
Regarding claim 1, Crocker et al. (Pub. No. US 2021/0114122 A1) teaches a raised pavement markers removal vehicle system for installation on a vehicle having a forward-rearward orientation, for removal of raised pavement markers from a roadway, the raised pavement markers removal vehicle system comprising: 
(i) a sweeper-hopper unit having a debris hopper adapted to hold removal debris (FIGS. 1-3, ¶0014: grinder vehicle with one or multiple rotary lobe high vacuum blowers for improved debris collection), a sweep-under broom adapted to sweep removal debris from alongside vehicle to underneath vehicle , a debris-collection broom adapted to sweep removal debris from underneath vehicle into said debris hopper (¶0015: an air broom [24] using positive air pressure to provide a sweeping action behind a vacuum pick-up), and a debris unloader adapted to empty removal debris from said debris hopper (¶0100: The chute 72 folds down and opens for dumping);
 (ii) a warning board mounted at  a rear of said sweeper-hopper unit, adapted to provide a visual warning to other users of the roadway (Note that this feature is commonly known before the effective filing date of the claimed invention);
 (iii) a grinder unit mounted alongside a forward portion of the vehicle, having a rotary grinder adapted to grinding away raised pavement markers (¶0064-0066: Mounted to the truck 10 is grinder one 20 and grinder two 30…The computer provides profiling to the device in the x, y and z position, allowing accurate positioning to grind markings off roadways).
Crocker et al. at ¶0009 further discloses a camera, a controller and one or more actuators that are manipulated in response to ground markings visible in the camera field.
Furthermore, Cochran et al. (Pub. No. US 2019/0136488 A1) discloses a debris guide shield adapted to prevent debris from exiting at a dangerous velocity and to guide debris into a controlled location (FIG.1, ¶0023: frame 30 is configured as a lateral piece, which may function as a debris shield).
However, the cited prior arts fail to teach the feature of “… replaceable skids adapted to provide sliding contact with the roadway… and grinder-positioning markings adapted to provide a representation of a lateral position of said rotary grinder; 
(iv) an alignment adjuster mounted between the vehicle and said grinder unit, adapted to adjust the lateral position of said rotary grinder in real time during operation; 
(v) a sensing unit mounted near said grinder unit, adapted to sense  a lateral position of said grinder unit and to sense a lateral position of upcoming raised pavement markers to be removed, in real time during use; and 
(vi) a controller adapted to receive and analyze lateral-position information from said sensing unit and to send appropriate commands to said alignment adjuster to move said grinder unit into the lateral position of upcoming raised pavement markers to be removed, in real time during use,” as recited in claim 1. 
Independent claim 11, is drawn to a method claim and recites the limitation analogous to claim 1. Thus, claim 11 is allowed due to similar reason set forth above with respect to claim 1. 
The rest of the dependent claims are allowed by virtue of their dependency from allowed claims 1 and 11.
The following prior arts: Mano (US 2006/0165487 A1); LO VAGLIO (US 2020/0149231 A1) and Kim (KR 2017121428 A) are cited as relevant prior arts. However, the pertinent prior arts fail to teach the above identified feature of the independent claims 1 and 11. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488